Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 30, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-20 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 07-29-2022. Claim 22 has been canceled by Applicants’ amendment filed 07-29-2022. No claims have been added by Applicants’ amendment filed 07-29-2022.

Applicant's election with traverse of Group I, claims 1 and 8-10, directed to a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide; and the election of Species without traverse as follows: 
Species (A): wherein the species of compartment is a gel bead (encompassed by instant claim 1), 
Species (B): wherein the species of what happens after the gel bead compartment is disrupted comprises, wherein a new compartment is formed around the gel bead (instant claim 7), and
Species (C): wherein the species of microfluidic device is a flow cell made of PDMS on a glass slice and comprising networks of microchannels (instant claim 14), in the reply filed on March 16, 2021 was previously acknowledged.  

Claims 2-7 and 11-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2019.

Claim 9 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 8 and 10 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 1, 2022 and October 31, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed August 21, 2019 claims the benefit of PCT/EP2018/054443, filed February 22, 2018, which claims the benefit of United Kingdom Patent Application 1702938.0, filed on February 23, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 29, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1 and 8 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Benkovic et al. (US Patent Application 20070207502, published September 6, 2007; of record).
	Benkovic et al. do not specifically exemplify the compartments as recited in instant claim 1.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 1, 8 and 10 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record).
Foster et al. do not specifically exemplify the compartments as recited in instant claim 1.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(3)	The rejection of claims 1 and 8 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Tavassoli et al. (Methods and Protocols, Humana Press, H. Mootz ed., epub Oct 2016, 27-39; of record) as evidenced by Addgene (Addgene, 2016, 1-4).
Tavassoli et al. do not specifically exemplify the compartments as recited in instant claim 1.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8 and 10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the cyclic peptide” in line 7. There is insufficient antecedent basis for the term “the cyclic peptide” in the claim because claim 1, line 1 recites the term “a cyclic polypeptide”.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “agarose-in-In Vitro transcription and Translation (IVVT) system-in-oil-in-water droplet” in line 12 because the structure of the droplet is completely unclear, such that it is unclear what components comprise the ‘IVTT system’ of the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet”; whether the IVTT system (or portions thereof) form the compartment itself; what components are encapsulated by the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet” compartment; and/or how this compartment is different from an agarose-in-oi-in-water droplet and, thus, the metes and bounds of the claim cannot be determined.
	Claim 8 and 10 are indefinite insofar as they ultimately depend from instant claim 1.

Response to Arguments
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding an “agarose-IVTT System-in-oil-in-water droplet, for an agarose-in-IVTT System-in-oil double emulsion formation, agarose particles are re-introduced into a hydrophobic microfluidic device along with the components for IVTT, then the droplets re-emulsified, such that the structure of the compartment is clear from the wording of the feature in the claim (Applicant Remarks, pg. 8, first partial paragraph).
	Regarding (a), Applicant’s assertion that the structure of the “agarose-in-IVTT System-in-oil-in-water droplet is clear, is not found persuasive. The structure of the compartment is completely unclear including whether the IVTT system is a structural part of the compartment and/or whether the IVTT system is contained within the compartment, such as within the oil phase and/or within the aqueous phase. Moreover, the components of the IVTT system are not recited, such that one of ordinary skill in the art would not be apprised of which IVTT components in the system are encompassed by the term and/or whether all components (or only some components) must be present when forming the compartment as recited. For example, is unclear the IVTT System of the compartment includes solvents, droplets, fluorophores, polymerase, ligase, DNA, mRNA, linkers, primers, affinity tags, supplements, buffers, etc. To support this, the Examiner notes that the as-filed Specification teaches: (i) custom IVTT mixtures including custom IVTT mixtures that contain specific tRNA loaded with a non-natural amino acid, non-proteinogenic amino acid or hydroxy acid and/or an artificial RNA catalyst (e.g., flexizymes) (See; pg. 20, lines 8-14); (ii) the appropriate systems may vary depending on the precise nature of the requirements in each application of the invention (See; pg. 30, lines 1-4); and (iii) the utilization of custom-made reconstituted translation systems (See; pg. 40, line 11). Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 8 and 10 is maintained under 35 U.S.C. 103 as being unpatentable over Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record) in view of Link (US Patent No. 9562837, issued February 7, 2017; published October 3, 2013; effective filing date May 11, 2007; of record).
Regarding claims 1, 8 and 10, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display as indicated in reference 8; or by split-intein cyclization of peptides and proteins (SICLOPPS) (interpreting phage/phagemid as encompassing a compartment that is not a cell; and avidin/streptavidine as gel beads/colloid, claims 1 and 8) (pg. 563, col 2; first full paragraph, lines 1-3) (interpreted as encompassing compartments that are not cells). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments encompassing microcapsules, vesicles, and/or a particle in solution, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture; and a particle in solution, claims 1 and 10) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated (interpreted as non-natural amino acids), wherein reverse transcription prevents mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on beads (interpreting beads as a compartment), such that those displaying affinity for the target can be amplified by polymerase chain reaction (PCR) (interpreted as encompassing a bead in an emulsion) to generate an enriched library of initial hits that can be further rounds of amplification (interpreting non-natural amino acids; and beads as particles) (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4). Foster teach split-and-pool synthesis for the generation of large linear peptide libraries by repeated cycles of dividing the solid support (the resin bead), coupling each portion to a different amino acid, and remixing the portions for the formation of one-bead one-compound libraries including cyclic peptide libraries (interpreting resin beads as particles in solution and encompassing a gel bead/colloid, claim 1) (pg. 567, col 1, last partial paragraph; and pg. 567, col 2, first partial paragraph). Foster et al. teach PCR amplification and sequencing using 454 technology or Illumina (interpreting PCR by 454 technology to comprise water-in-oil emulsion PCR, claim 1) (pg. 568, col 2; first full paragraph, lines 13-15; and second full paragraph, lines 7-8). Foster et al. teach multiple methods for the creation of cyclic peptide libraries including phage/phagemid display; chemical synthesis, genetic reprogramming, intein-based biosynthesis including SICLOPPS and modular synthesis; mRNA display; phage display; and DNA-encoded chemical libraries including methods wherein cyclization of the polynucleotides is spontaneous (interpreted as encompassing cells as compartments including microcapsules, vesicles and/or as particles in solution; and polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment, claim 1) (pgs. 570-572; and Table I).
Foster et al. do not specifically exemplify additional compartments as recited in claim 1 (instant claim 1, in part).
Regarding claim 1 (in part), Link teaches assemblies for displacing droplets from a vessel that facilitate the collection and transfer of droplets while minimizing sample loss (Abstract). Link teaches systems and methods designed to minimize sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction (col 2, lines 35-39). Link teaches the importance is that post-amplification, the partitioned portions of sample can be transferred to the second microfluidic assembly and analyzed without exposing the partitioned portions of sample to the surrounding environment, such that the risk of contamination associated with operator handling has been eliminated, wherein transfer is also minimized due to the displacement of the entire sample in immiscible liquid including droplets, wherein the droplet formation module can include a channel adapted to carry an aqueous fluid and another channel adapted to carry a fluid immiscible with the aqueous fluid such as an oil (interpreted as water-in-oil emulsions, claims 1 and 22) (col 3, lines 3-17). Link teaches in Figure 28, wherein Panel A shows a schematic of the amplification process; Panel B illustrates a transcription-mediated reaction; and Panel C illustrates a strand-displacement amplification; while Figures 29A illustrates emulsion-based sample preparation, wherein genomic DNA is isolated, fragmented, ligated to adapters, and separated into single strands; and Figure 29B shows a micrograph of emulsion droplets containing a bead and empty droplets (interpreted as emulsion droplets; microcapsules; particles in solution; and a droplet  in emulsion, claims 1 and 22) (col 7, lines 44-57; and Figures 28, 29A and 29B). Link teaches that proteins can be added to droplet containing a gel or polymer reagent, or they can be formulated with a gel or polymerization reagent, such that the protein can be added to droplets, and it is possible to add DNA to the droplet and allow in vitro transcription/translation to synthesize the protein (interpreted as IVTT in gel beads; and colloids, claims 1, 21 and 22) (col 23, lines 11-17). Link teaches that the term “cell” means any cells or cells, viruses, or any other particles of microscopic size including microscopic beads, liposomes, emulsions, or any other encapsulating biomaterials and porous materials, vesicles such as emulsions and liposomes, and silica beads that can be used, for example, in sorting a library of compounds produced by combinatorial chemistry, wherein the cell can be charged or uncharged (interpreted as microcapsules; particles in solution; vesicles; and lipid vesicles, claims 1 and 22) (col 64, lines 24-25 and 39-47).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of minimizing sample contact and exposure to the surrounding environment as exemplified by Link, it would have been prima facie obvious before the effective filing date of the claimed invention to combine the method of preparing intracellular libraries of cyclic polypeptides by SICLOPPS and/or the generation of large linear peptide libraries on beads as disclosed by Foster et al., to include the method of encapsulating polynucleotides such as DNA on beads within compartments such as droplets, emulsions, and/or in vesicles as taught by Link, with a reasonable expectation of success in synthesizing, partitioning, and/or manipulating cyclic peptide libraries including in preparation for downstream applications such as  amplification and/or sequencing the libraries of cyclic peptides with minimal sample loss or sample contamination and/or in creating cyclic peptide libraries for screening and/or for the identification of inhibitors such as inhibitors of PPI; as well as, for the identification and selection of cyclic peptides demonstrating high affinity for a number of targets. It would have been prima facie obvious to one of ordinary skill in the art because Foster et al. indicate that after IVT, the expressed polypeptides can undergo spontaneous cyclization within a compartment such as a cell; as well as, PCR amplification and sequencing using 454 technology or Illumina technology for the identification of cyclic peptides with high affinity for specific targets; while Link teaches the benefits of minimizing sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction by partitioning samples into compartments including encapsulating peptides or polypeptides in droplets, emulsions and/or vesicles for microfluidic manipulation including separation, mixing, sorting and/or to deliver the peptides or polypeptides for downstream analysis, processing and/or screening.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Foster is a review discussion several methods of producing cyclic polypeptide libraries and none use a compartment as required in the pending claims (Applicant Remarks, pg. 17, first full paragraph); and (b) a skilled person would not consider Link a suitable document to review with respect to the presently claimed subject matter or with respect to Foster, such that one would not look to Link if wanting to modify the methods of Foster (Applicant Remarks, pg. 18, first full paragraph).
Regarding (a), It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicants’ assertion that Foster is a review discussion several methods of producing cyclic polypeptide libraries and none use a compartment as required in the pending claims; Link provides methods for amplification which reduces contamination; and translation does not take place during PCR, such that a skilled person would not look to Link to modify Foster, is not found persuasive. Applicant is reminded that the rejection is based on the combination of Foster et al. and Link et al. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as indicated supra, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. To that end,
Foster et al. teach: 
(i)	the production of cyclic peptide libraries using split-intein cyclization of peptides and proteins (SICLOPPS), which allows for the intracellular production of cyclic peptide libraries of up to 108 members;
(ii)	that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms such as in mammalian cells including human cells (interpreted as compartmentalized in cells for intracellular production of cyclic polypeptides, wherein the compartment contains both the polynucleotide encoding the cyclic polypeptide in the same compartment); and 
(iii)	enriching cyclic peptide libraries by PCR; as well as, sequencing using 454 technology (interpreting PCR by 454 technology to encompass water-in-oil emulsions). 

Link et al. teach:
(i)	determining whether a molecule, cell, vesicle (e.g., liposomes and emulsions including water-in-oil and oil-in-water emulsions), or a particle has a desired characteristic, wherein the device can analyze and/or sort cells based on the level of expression of selected cell markers including the size or molecular weight of polynucleotides or polypeptides passing through the detection module (interpreted as emulsions); and
(ii)	systems and methods designed to minimize sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants both pre-amplification reaction and/or post-amplification reaction.
Thus, the combined references of Foster et al. and Link teach all of the limitations of the claims including compartments such as water-in-oil emulsions.
Regarding (b), please see the Examiner’s response to Applicants’ arguments discussed supra. 
MPEP 2144(I) recites that:
“[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

Moreover, 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Applicants’ assertion that one would not look to Link if wanting to modify the methods of Foster, is not found persuasive. The Office has provided that it would have been prima facie obvious before the effective filing date of the claimed invention to combine the method of preparing intracellular libraries of cyclic polypeptides by SICLOPPS and/or the generation of large linear peptide libraries on beads as disclosed by Foster et al., to include the method of encapsulating polynucleotides such as DNA on beads within compartments such as droplets, emulsions, and/or in vesicles as taught by Link, with a reasonable expectation of success in synthesizing, partitioning, and/or manipulating cyclic peptide libraries including in preparation for downstream applications such as amplification and/or sequencing the libraries of cyclic peptides with minimal sample loss or sample contamination and/or in creating cyclic peptide libraries for screening and/or for the identification of inhibitors such as inhibitors of PPI; as well as, for the identification and selection of cyclic peptides demonstrating high affinity for a number of targets. Clearly, conducting transcription and translation within an emulsion compartment as taught by Link et al. allows one of ordinary skill in the art to directly amplify and/or sequence the droplets without further processing and, therefore, minimize sample loss. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (PNAS, 2011, 108(27), 11052-11056) in view of Fischlechner et al. (Nature Chemistry, 2014, 1-6).
Regarding claims 1 (in part), 8 and 10, Young et al. teach a bacterial system for the evolution of cyclic peptides that makes use of an expanded set of amino acid building blocks, wherein orthogonal aminoacyl-tRNA synthetase∕tRNACUA pairs, together with a split intein system were used to biosynthesize a library of ribosomal peptides containing amino acids with unique structures and reactivities, such that a peptide library was subsequently used to evolve an inhibitor of HIV protease using a selection based on cellular viability; and that two of three cyclic peptides isolated after two rounds of selection contained the keto amino acid p-benzoyl phenylalanine (pBzF), suggesting that an expanded genetic code can confer an evolutionary advantage in response to selective pressure, such that the combination of natural evolutionary processes with chemically biased building blocks provides another strategy for the generation of biologically active peptides using microbial systems (interpreted as forming cyclic peptides; C-terminal intein; a sequence encoding a cyclic polypeptide; N-terminal intein; and tRNA, claims 1, 8 and 10) (Abstract). Young et al. teach a method to generate libraries of cyclic peptides that employs circularly permuted inteins which self-catalyze the cyclization of a target peptide has been developed in Escherichia coli, wherein this method, termed split intein catalyzed ligation of proteins and peptides (SICLOPPS), has been previously used to select inhibitors of hydrolases, methyl transferases, and other proteins; however, one major disadvantage of this system relative to non-ribosomal peptide synthesis is the limited repertoire of functional groups that can be accessed (interpreted as C-terminal intein; a sequence encoding a cyclic polypeptide; N-terminal intein; and tRNA, claims 1 and 8) (pg. 11052, col 1; last partial paragraph, lines 1-12). Young et al. teach that, for example, chemical warheads such as ketoamides, boronates, hydroxamates, and Michael acceptors (which bind covalently to active site residues in proteases, acyl transferases, kinases, etc.), or N-methyl and β-amino acids (which can be used to block proteolysis or restrict conformation) are absent from the canonical 20 amino acids, thus, leading to an approach of a template-directed biosynthesis of large libraries of cyclic peptides containing UAAs in bacteria and the use of this library to evolve inhibitors of HIV protease in E. coli (interpreted as including unnatural amino acids, claims 1 and 10) (pg. 1, col 1, last partial paragraph). Young et al. teach incorporating UAAs into cyclic peptides using the SICLOPPS system, peptides encoding NGXLFC, QRXFVK, and DXSLKR (X represents the nonsense codon, TAG) were inserted between two inteins and co-transformed with the plasmid pEVOL, which encodes p-acetyl phenylalanine (pEVOL-pAcF; Fig. 1A); peptides were expressed under previously described conditions (0.2% arabinose induction, 37 °C, 6 h) in the presence of p-acetyl phenylalanine (1 mM), such that analysis of the expression cultures by SDS-PAGE and mass spectrometry of butanolic extracts confirmed incorporation of the unnatural amino acid into each peptide (Fig. 1 B and C), wherein two peptides underwent 50–60% intein mediated cyclization (see SI Appendix) (interpreted as forming cyclic peptides; C-terminal intein; a sequence encoding a cyclic polypeptide; expression; N-terminal intein; unnatural amino acids; and tRNA, claims 1, 8 and 10) (pg. 11052, col 2, first partial paragraph).
Young et al. do not expressly teach a compartment as recited in instant claim 1 (claim 1, in part).
Regarding claim 1 (in part), Fischlechner et al. teach the production of gel-shell beads (GSBs) in a microfluidic device, wherein the hydrogel beads are surrounded with a polyelectrolyte shell that encloses an enzyme, its encoding DNA and a fluorescent reaction product, wherein active clones in these man-made compartments can be identified readily by fluorescence-activated sorting at rates >107 GSBs per hour, such that the system is used to perform the directed evolution of a phosphotriesterase (a bioremediation catalyst) caged in GSBs and isolate a 20-fold faster mutant in less than one hour to create a practically undemanding method for ultrahigh-throughput screening that results in functional hybrid composites endowed with evolvable protein components (Abstract). Fischlechner et al. teach the generation of monodisperse GSBs containing a protein mutant and its coding DNA originating from a single compartmentalized E. coli cell, such that the GSBs can be screened and selected at a rate of ~107 per hour using a widely available benchtop fluorescence- activated cell sorter (FACS) (pg. 1, col 2, first partial paragraph). Fischlechner et al. teach the application of GSBs as vehicles for the directed enzyme evolution of phosphotriesterase (PTE), wherein Figure la summarizes how GSBs are ternplated in water-in-oil emulsion droplets made mono-dispersely with a microfluidic droplet generator (Supplementary Fig. 1) from an aqueous stream that contains agarose and the alginate polyanion, such that a temperature reduction (from 30 °C to 4 °C) solidifies the agarose and yields a gel core within the droplet, which serves as a template for the shell assembly; and that breaking this emulsion in the presence of the polycation poly(allyl-amine hydrochloride) (P AH) surrounds the gel particle with a polyelectrolyte shell; alginate and PAH diffuse and form a polyelectrolyte complex that surrounds the agarose core (Supplementary Fig. 2), such that this shell serves as a template for one or more additional polyelectrolyte multilayer coatings (Supplementary Fig. 3a) (interpreted as a water-in-oil droplet; and an agarose-in-oil emulsion droplet, claim 1) (pg. 1, col 2, first full paragraph; and Figures 1-3). Fischlechner et al. teach in Figure 1, directed evolution in biomimetic GSBs comprises: (a) to assemble GSBs, monodisperse water-in-oil emulsion droplets were produced with a microfluidic emulsion generator, and the aqueous solution contained agarose and alginate that gelated on cooling from 30°C to 4°C, so that a solid bead formed; breaking the emulsion in the presence of PAH removed the droplet boundary and produced a semipermeable surface layer that resembled a cell membrane and maintained compartmentalization, wherein the shell formation can be readily reversed under basic conditions; (b) for directed evolution in GSBs, enzyme-expressing single E. coli cells were delivered to the droplets from the aqueous phase: (1) cell lysis liberates the enzyme and its coding plasmid; (2) the encounter of enzyme and substrate (phosphate triester 1c) releases a fluorescent product; (3) formation of the GSB traps plasmids of a single type with the protein they encode and retains the reaction product; where GSBs that harbor active enzymes can be distinguished by their fluorescence; (4) the identification and isolation of catalytically active hits is performed by FACS (>107 in about ten minutes); (5) the polyelectrolyte shell is removed under basic conditions (pH 12) and the coding plasmid is recovered, such that selected variants are sequenced or further characterized; (6) further randomization can be performed to generate a new library for a further round of evolution (a.u., arbitrary units) (interpreted as emulsions including water-in-oil emulsion; and agarose-in oil-droplet, claim 1) (pg. 2, Figure 1).

    PNG
    media_image1.png
    562
    879
    media_image1.png
    Greyscale

Figure 1b
Fischlechner et al. teach that GSBs can be seen as materials with caged catalysts for cost-effective and sustainable applications that require easy recovery and repeated use of enzymes, such that the stable catalyst cage of a GSB can contain a single protein species, but can also encapsulate multiple components, for example sequential enzyme cascades or tandem reactions, enzymatic pathways or synthetic gene circuits that can be evolved directly in this format, wherein the synthesis of biomimetic compartments using materials science technology provides a practically straightforward approach for directed evolution by harnessing the power of ultrahigh-throughput screening in GSBs (pg. 4, col 2, first full paragraph).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of conducting ultra-high throughput screening of large combinatorial libraries as exemplified by Fischlechner et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of preparing cyclic peptide libraries comprising aminoacyl-tRNA synthetase/ tRNACUA pairs in combination with the SICLOPPS system as disclosed by Young et al. with the method of performing directed evolution and ultra-high throughput screening of library members compartmentalized in GSBs, water-in-oil emulsion droplets, and/or agarose-in-oil droplets as taught by Fischlechner et al. with a reasonable expectation of success in synthesizing large libraries of cyclic peptides comprising an expanded repertoire of functional groups including UAAs, which can directly undergo ultra-high throughput screening leading to the identification and/or isolation of droplets and/or cells comprising biologically active cyclic peptides. Combining Young et al. and Fischlechner et al. is prima facie obvious because Young et al. teach a bacterial system such as E. coli for the evolution of cyclic peptides using a combination of SICLOPPS and aminoacyl-tRNA synthetase/ tRNACUA pairs to overcome the limited repertoire of functional groups assessed using CICLOPPS alone and, thus, synthesize large cyclic peptide libraries comprising an extended repertoire of functional groups including UAAs, boronates, hydroxamates, Michael acceptors and/or N-methyl and β-amino acids; while Fischlechner et al. teach the production of water-in-oil emulsions, agarose-in-oil emulsions, and/or gel-shell beads for directed enzyme evolution in compartmentalized bacterial cells including E. coli cells, which allows for the ultra-high throughput screening and identification of catalytically active hits through fluorescence-activated cell sorting at rates of >107 GSBs per hour.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 8 and 10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1675